Case 1:18-cv-07386-WFK-JO Document 15-1 Filed 05/10/19 Page 1 of 3 PageID #: 123



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  Elie Poltorak
  On behalf of himself and                                 Docket:18-cv-07386-WFK-JO
  All other similarly situated consumers,
                                        Plaintiff,     AFFIRMATION IN OPPOSITION TO
                                                         DEFENDANT’S PRE-ANSWER
                        -against-                       MOTION SEEKING DISMISSAL
  Nissan Shapiro Law P.C.,
                                      Defendant.

        Elie Poltorak duly states the following as true to the best of my knowledge under the laws

 prohibiting perjury:

        1.      I submit this declaration in opposition to Defendant’s Motion to Dismiss (the

 “Motion”).

        2.      I reside in apartment at 580 Crown Street, Unit 701, Brooklyn, NY, as an

 occupant of Levi Huebner (“Huebner”).

        3.      Huebner rented the apartment as his primary residence.

        4.      Notably, Huebner duly notified Yuda Silverstein of my occupancy, that is why the

 a three-day notice letter was also addressed to me.

        5.      Contrary to Defendant’s assertions, the payments from the account of Huebner are

 not business payments, but rather, that account was the conduit to make payments due pursuant

 to the residential lease agreement. Notably, Defendant attached a copy of the residential lease

 agreement as Exhibit B.

        6.      I have standing because the three-day notice (“collection letter”) was addressed to

 me, sent to me, requested payment from me and pursuant N.Y. Real Prop. Law § 235-f an

 occupant is afforded with the right or remedy to maintain his or her occupancy in accordance




                                               Page 1
Case 1:18-cv-07386-WFK-JO Document 15-1 Filed 05/10/19 Page 2 of 3 PageID #: 124



 with the tenant’s lease, including the right to remedy any defect that would threaten the

 occupant’s eviction, such as the right to pay a past due balance of rent, and the right to take

 whatever legal action necessary to enjoin any illegal practice arising from such occupancy.

        7.      The Motion is chock-full of speculation, misrepresentations, and outright

 falsehoods and the complaint stands on its own.

        8.      Contrary to Defendant’s assertions, I do not, and never have, “specialized” in

 FDCPA actions. In fact, this is the first time I am bringing an FDCPA action as a plaintiff.

 Moreover, I have not practiced law in several years, since I became disabled due to a serious

 illness. Previously, my practice was limited strictly to commercial litigation. I have only been

 involved in a single FDCPA action, filed on behalf of Levi Huebner, and I was replaced as

 counsel shortly after the action was filed.

        9.      Moreover, I have never been an attorney in landlord tenant court and am simply

 not familiar with landlord tenant law. However, I was able to recognize that the collection letter

 is addressed to me and demands payment from me, including but not limited to a demand for

 payment of legal fees, of which I am not obligated to pay.

        10.     Contrary to Defendant’s unsupported allegations in its Motion, I am not, and

 never have been, involved in any “professional collaboration” with Mr. Huebner. My

 relationship with Mr. Huebner is exclusively in the nature of a close, long-standing personal

 friendship. Since I became ill, Mr. Huebner has been kind enough to assist me in numerous

 ways, including inviting me to reside in his apartment.

        11.     Previously, I had resided in an apartment with stairs, which I was unable to

 traverse due to my disability. There are very few wheelchair-accessible apartments in the Crown

 Heights neighborhood, and I was unable to find such an apartment for a long time. Thus, Mr.



                                                Page 2
Case 1:18-cv-07386-WFK-JO Document 15-1 Filed 05/10/19 Page 3 of 3 PageID #: 125
